[Cite as Disciplinary Counsel v. Smith, 138 Ohio St. 3d 1301, 2014-Ohio-1250.]




                          DISCIPLINARY COUNSEL v. SMITH.
[Cite as Disciplinary Counsel v. Smith, 138 Ohio St. 3d 1301, 2014-Ohio-1250.]
Attorneys at law—Reciprocal discipline from the Indiana Supreme Court—
        Ninety-day suspension, stayed on condition—Gov.Bar R. V(11)(F)(4).
     (No. 2014-0116—Submitted March 26, 2014—Decided March 31, 2014.)
  ON CERTIFIED ORDER of the Indiana Supreme Court, No. 49S00-1309-DI-592.
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal-discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On January 23, 2014, relator, disciplinary counsel, filed with this
court a certified copy of an order of the Indiana Supreme Court entered October
28, 2013, in In re Smith, case No. 49S00-1309-DI-592, suspending respondent
from the practice of law for a period of 90 days, all stayed subject to his
completion of at least 24 months of probation with monitoring by the Indiana
Judges and Lawyers Assistance Program (“JLAP”). On January 28, 2014, this
court ordered respondent to show cause why identical or comparable discipline
should not be imposed in this state. Respondent filed a response to the show-
cause order.
        {¶ 3} On consideration thereof, it is ordered and adjudged by this court
that, pursuant to Gov.Bar R. V(11)(F)(4), respondent, Jess Monroe Smith III,
Attorney Registration No. 0061328, last known business address in Indianapolis,
Indiana, is suspended from the practice of law for a period of 90 days, with the
entire suspension stayed on the condition that respondent serve a 24-month period
of monitored probation.         It is further ordered that respondent’s monitored
probation will be satisfied by respondent’s compliance with the monitored
probation imposed by the state of Indiana. Respondent’s probation will not be
                             SUPREME COURT OF OHIO




terminated until such time as respondent’s probation has been terminated in the
state of Indiana. Respondent is ordered to notify the court when the probation
imposed by Indiana has been terminated. It is further ordered that if respondent
violates the stay of the suspension, the stay shall be lifted, and respondent shall
serve the entire 90-day suspension.
       {¶ 4} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if after the date of
this order, the Clients’ Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients’ Security Fund within 90 days of the notice of that award.
       {¶ 5} It is further ordered that respondent may not apply for termination
of probation in Ohio until (1) respondent complies with the requirements for
termination of probation set forth in the Supreme Court Rules for the Government
of the Bar of Ohio, (2) respondent complies with the Supreme Court Rules for the
Government of the Bar of Ohio, (3) respondent files evidence with the clerk of
this court and disciplinary counsel demonstrating his termination of probation in
Indiana, (4) respondent complies with this and all other orders issued by this
court, and (5) this court orders the probation of respondent terminated.
       {¶ 6} It is further ordered that until such time as respondent fully
complies with this order, respondent shall keep the clerk and disciplinary counsel
advised of any change of address where respondent may receive communications.
       {¶ 7} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings.




                                         2
                               January Term, 2014




       {¶ 8} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
       {¶ 9} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ______________________




                                          3